Case 3:20-cr-00042-PDW Document 328 Filed 07/17/20 Page 1 of 2

Case 3:20-cr-00042@"9W *SEALED* Documen:35 File™02/20/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

UNITED STATES DISTRICT COURT RECEIVED
DISTRICT OF NORTH DAKOTA UNITED STATES MARSHALS

FEB 20 2020

United States of America DISTRICT OF NORTH DAKOTA
V.

Twon Stepfone Boyd, a/k/a Yo Boy, a/k/a D Case No. 3:20-cr-42-09
)

oo cert a )

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Twon Stepfone Boyd, a/k/a Yo Boy, a/k/a D

who is accused of an offense or violation based on the following document filed with the court:

Indictment (1 Superseding Indictment O Information CO Superseding Information © Complaint
O Probation Violation Petition C Supervised Release Violation Petition Violation Notice © Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute a Controlled Substance;
Forfeiture Allegation

 

Date: 02/20/2020 /s/ Ja okie Stewart

Issuing officer’ Ss signature

City and state: Fargo, ND Jackie > Stewart, Deputy Clerk

PR ited name — title

 

Return

 

 

This warrant was received on (date) 2/90 (aLac Q0 | . and the person was arrested on (date) ? |i ? [2030.
at (city and state) DN orwx VM (

Date: 112.900 - Lud qu _ ees =

Arresting officer's signature

eel Alaa, SPuyt

Py i} name and title

 

 
Case 3:20-cr-00042-PDW Document 328 Filed 07/17/20 Page 2 of 2

Case 3:20-cr-00042-PDM\"SEALED* Document 35 Filed 0/20 Page 2 of 2

AO 442 (Rev. 1O/IL) Arrest Warrant (Page 2)

 

This second page contains personal identifiers provided for law-enforcement use only
and therefore should not be filed in court with the executed warrant unless under seal.

(Not for Public Disclosure)

Name of defendant/offender:

Known aliases:

 

 

Last known residence:

Prior addresses to which defendant/offender may still have ties:

Last known employment:

 

Last known telephone numbers:

 

 

 

 

 

 

 

Place of birth: _
Date of birth:

Social Security number:

Height: Weight:

Sex: Race:

Hair: Eyes:

 

Scars, tattoos,

 

other distinguishing marks:

 

 

 

History of violence, weapons, drug use:

 

 

Known family, friends, and other associates (name, relation, address, phone number):

 

 

FBI number:

Complete description of auto:

 

 

 

Investigative agency and address:

Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):

 

Date of last contact with pretrial services or probation officer (if applicable):

 

 

 
